CyberSource Corporation: 2010 Senior Management Bonus Plan



This CyberSource Corporation 2010 Senior Management Bonus Plan ("Bonus Plan") is
established to provide additional incentive compensation for all eligible
executives and employee directors (each a "Participant" and collectively the
"Participants") to promote the financial success of CyberSource Corporation (the
"Company"). For the purposes of this Bonus Plan, "Company" shall also include
all wholly-owned subsidiaries of CyberSource Corporation as of the date this
Bonus Plan is approved by the Board of Directors.



For the purposes of this Bonus Plan: (a) "executive" shall mean any full-time
employee of the Company with a title of vice president or above (but excluding
the Executive Chairman); (b) "director" shall mean any employee of the Company
with a title of director, senior director, or equivalent; and, (c)
"Qualification Date" shall mean the date of the Company's regularly scheduled
Board of Directors meeting in January 2011.



Each Participant that is employed full-time with the Company in 2010 and remains
employed in a similar or higher capacity through the Qualification Date will be
eligible under the Bonus Plan, except:



any Participant that is on a written disciplinary or written performance plan as
of the Qualification Date will not be eligible;

any Participant whose regular compensation is comprised of fixed and variable
components will not be eligible unless and to the extent otherwise stated in
such Participant's written compensation plan;

eligibility and amount of bonuses for any Participant that has a written
employment contract with the Company shall be determined by such employment
contract, if applicable;

individuals that become employees of the Company as a result of a merger with or
acquisition by the Company that closes after this Bonus Plan is approved by the
Board will not be eligible under this Bonus Plan.



Bonus calculations for a newly hired eligible Participant will be pro-rated
quarterly, which calculation commences in the first full quarter after
employment begins. Bonus payout calculations will be adjusted for promotions,
which calculation will commence with the first full quarter after the effective
date of the promotion.



Bonuses will be pro-rated daily for any Participant that takes a leave of
absence during 2010, where "leave of absence" means that the Participant is not
being paid by the Company during his/her time out of the office, e.g., unpaid
vacation, unpaid sick leave, short term disability, long term disability. Paid
vacations and paid sick days taken within the Company's annual allowance do not
fall into the definition of "leave of absence."



The applicable bonus will be paid no later than the last normal payroll cycle in
February 2011 to those eligible Participants. For the purposes of this Bonus
Plan, a "quarter" is each consecutive three month period commencing on January,
April, July, and October of each calendar year.



The bonus pool will be funded based on the Company's achievement against its
internal, full year Non-GAAP operating income target set forth in the 2010
financial plan, adopted and approved by the Board of Directors, as may be
amended from time to time at the sole discretion of the Board of Directors.
Bonus target amounts are calculated as a certain percentage of base salary and
vary by Participant. Participants can receive a bonus up to such target amounts.



The total, pre-tax dollar amount of the target bonus paid to each eligible
Participant is comprised of two components. 75% of the bonus amount is based on
overall Company performance relative to its full year, Non-GAAP operating income
target. 25% of the bonus amount is based on individual Participant performance.
Individual performance targets will be established and approved by each
Participant's manager, the CEO, the human resources department, and the
Compensation Committee of the Board of Directors, as applicable.



The Bonus Plan may be revised or terminated at any time prior to the
Qualification Date at the sole and absolute discretion of the Company.